ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Claudia Sue Hexter, who had suffered from a painful medical condition, became addicted to pain medication prescribed for her and her use became abuse, including fraudulently obtaining and increasing prescriptions; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent admits the allegations of the petition and in which they jointly recommend that respondent be transferred to disability inactive status, with any reinstatement conditioned upon compliance with Rules 18 and 28(d), Rules on Lawyers Professional Responsibility; and
WHEREAS, this court has independently reviewed the record and agrees with the jointly recommended disposition;
IT IS HEREBY ORDERED that effective on the date of this order, respondent Claudia Sue Hexter be, and the same is, transferred to disability inactive status with any reinstatement to be pursuant to the requirements of Rules 18 and 28(d), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice